Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a sanitizing system, classified in A61L 2202/122.
II. Claims 17-20, drawn to a method for treating contaminated cards, classified in A61L 2/07.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used in a materially different process, such as a process for sterilizing any objects that can fit in the slots, such as cloth.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election
During a telephone conversation with David Hrina on 11/9/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “30 millimeters” renders the claim unclear because 1) it is unclear how a hotel key card can be 3 cm thick and 2) according to Specification par. 28, the dimensions of the hotel key card conform to the ISO/IEC 7810 ID-1 standard, but this standard teaches a thickness of 0.030 inches as opposed to 30 mm (see NPL “Identification cards”). For the purposes of examination, the claim will be interpreted as teaching a thickness of .030 inches. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20200087031 A1) in view of Joeng (KR 20140005693 A).
Regarding claim 1, Yoo et al. teaches a housing comprised of a base portion (Fig. 3: first/lower case 10) and a lid (Fig. 3: second/upper case 20), 
wherein the base portion is comprised of a plurality of side walls and a bottom to form an enclosure and the lid fits over the enclosure (Fig. 1, Fig. 3);
a cover placed over a top of the enclosure and under the lid (Fig. 3: first body 11), 
wherein the cover is comprised of a plurality of slots (Fig. 4: seating grooves 12),
and a sanitizing device disposed within the enclosure and below the cover and the lid (Fig. 5: sterilizer 16; par. 47: The sterilizer 16 may be understood as an ultraviolet (UV) light (e.g., UV light emitting diode or LED) to generate ultraviolet light) but does not teach
wherein the cover is comprised of a plurality of slots with each of the plurality of slots is sized and configured to receive a card.
Yoo et al. already teaches having grooves/slots of a specific shape that are adapted to receive items of a particular shape in order to sterilize those items for UV sterilization in an enclosure. 
Joeng teaches a UV card sterilizer (abstract: The present invention relates to a card sterilizer capable of easily sterilizing and removing bacteria and fungi stained on the surface of various cards for improving convenience of life, wherein ultraviolet sterilization is performed for a specific amount of time after inserting a card and then the card is discharged in a lateral direction; Fig. 1-3). Joeng teaches a card-shaped slot configured to receive a card for UV sterilization (Fig. 1: inlet 21; Fig. 3: card 10). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the each of the seating grooves 12 of Yoo et al. to be card-shaped slots, as taught by Joeng, in order to receive cards for UV sterilization as opposed to a pet care tool. 
 Regarding claim 6, Yoo et al. modified by Joeng teaches the card cleaning and sanitizing system of claim 1, as set forth above, and teaches wherein the sanitizing device is comprised of a UV light source (par. 47: The sterilizer 16 may be understood as an ultraviolet (UV) light (e.g., UV light emitting diode or LED).
Regarding claim 8, Yoo et al. modified by Joeng teaches the card cleaning and sanitizing system of claim 1, as set forth above, and teaches wherein the plurality of slots may be configured to receive a credit card, a key card, a badge, a pass, an identification card, a key fob, a ticket and a combination thereof (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, the card-shaped slots of Yoo et al. modified by Joeng would be capable of receiving any object with an approximate card shape, such as a key card, a badge, a pass, an identification card, a key fob, a ticket, and a combination thereof).
Regarding claim 9, Yoo et al. modified by Joeng teaches the card cleaning and sanitizing system of claim 1, as set forth above, and teaches wherein the enclosure further comprises a lock to secure the card cleaning and sanitizing system during a cleaning session (par. 22: The storage device 1 may include a locking structure or device 40 to maintain a closed position of the first case 10 and the second case 20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng in view of Yang (KR 20130035627 A).
Regarding claim 2, Yoo et al. modified by Joeng teaches the card cleaning and sanitizing system of claim 1, as set forth above, but does not teach wherein the sanitizing device comprises a steam generator.
Yang teaches a sterilization chamber (abstract: A multipurpose sterilizer is provided to conveniently sterilize targets and minimize the size of the space of a sterilizing chamber) with holders specially adapted for receiving flat-shaped items (pg. 2 par. 9: Figure 4a and Figure 4b is a banknote
Holder according to the invention. The installation state diagram, Figure 5 is a side cross-sectional view of the bill holder according to the invention). Yang teaches a steam generator for disinfecting items within the chamber (Fig. 7: fumigator 600; pg. 3 par. 9- pg. 4 par. 1: the sterilizing object to the bottom part (vapor outlet formed in the through-113) (113a) through the sterilizing chamber 110 to the interior by injecting steam (1) hunjeunggi for applying a disinfectant or perfume (600) is further provided; NOTE: the Korean characters “훈증기” referenced by numeral 600 in Fig. 8 translates to “fumigator”). Thus, a steam generator is an alternative sterilizer to an ultraviolet light source for the same function of sterilizing flat-shaped items in a hinged enclosure. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultraviolet light source 16 and light diffuser 15 of Yoo et al. modified by Joeng to be a steam generator, as taught by Yang, as an alternative sterilizer to an ultraviolet light source for the same function of sterilizing flat-shaped items in a hinged enclosure. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng in view of Childers et al. (US 5492672 A).
	Regarding claim 3, Yoo et al. modified by Joeng teaches the card cleaning and sanitizing system of claim 1, as set forth above, but does not teach wherein the enclosure comprises a reservoir for holding a cleaning solution.
	Childers et al. teaches a sterilization chamber (abstract: The present invention provides a sterilization process particularly well suited for sterilizing instruments and other devices having long narrow lumens. Apparatus in which the process can be practiced is also provided; Fig. 4: chamber 12) Childers teaches using a 30 wt% hydrogen peroxide to sterilize items inside the chamber instead of UV light, wherein the vapor is generated by heating a liquid hydrogen peroxide solution contained in a reservoir (C4L7-9: A preferred sterilant is hydrogen peroxide vapor generated from an aqueous solution of 30 wt % hydrogen peroxide; Fig. 4: source of liquid sterilant 14, vaporizer 52). A 30 wt% hydrogen peroxide solution is converted to about 28% hydrogen peroxide by volume, which falls within the claimed range of 3-30% by volume. 
	Youm teaches a hinged sterilization enclosure with grooves for receiving objects and a cover in its base portion (abstract: Disclosed is a portable beauty instrument disinfecting apparatus; Fig. 1). Youm teaches both UV lights and a vapor disinfectant for sterilization of items within said enclosure (abstract: An ultraviolet LED lamp installed in a space between the bottom of the case and the plate for irradiating ultraviolet rays into the case to sterilize the ultraviolet ray sterilizing device placed in the case… An alcohol spraying unit detachably mounted in the case for spraying alcohol into the case to disinfect the beauty instrument placed inside the case). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoo et al. modified by Joeng to have a vaporizer connected to a reservoir containing 28 wt% hydrogen peroxide solution, in addition to the UV light source, as taught by Childers et al. and Youm, as an additional means of sterilizing items within a sterilization enclosure for the multiplied effect of greater sterilization effectiveness. 
	Regarding claim 4, Yoo et al. modified by Joeng and Childers et al. teaches the card cleaning and sanitizing system of claim 1, as set forth above, and teaches wherein the cleaning solution is comprised of hydrogen peroxide in an amount ranging from 3 to 30 percent by volume (see Childers et al. modification made in rejection to claim 3).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng and Yang in view of Moughton (WO 2019111003 A1).
Regarding claim 5, Yoo et al. modified by Joeng and Yang teaches the card cleaning and sanitizing system of claim 2, as set forth above, and teaches wherein steam is generated, which implies that water is boiled at 212 F, but does not explicitly teach wherein the steam generator heats a cleaning solution to between 1750 to 2120 F to create a steam. 
	Moughton teaches a steam sterilization chamber (abstract: An apparatus (2), for sterilising objects (20, 22, 54), comprising: a chamber (4) with a heated base (34) in thermal communication with an electric heating element (42)… substantially all of the water within the chamber (4) having been converted to steam). Moughton teaches boiling water to generate steam for sterilization (pg. 3 lines 1-3: It will be appreciated that the sterilisation mode is characterised by the active generation of steam when the electrical heating element is energised to heat the base and boil water in the chamber), wherein the water is boiled at 100 C (equivalent to 212 F) (pg. 18 lines 17-20: In this mode the temperature rises to around 100 °C at which it remains until all of the boiling water has been converted into steam). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steam generator of Yoo et al. modified by Joeng and Yang to boil water at 212 F, as taught by Moughton, in order to generate steam. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng in view of Qu (CN 108042821 A).
	Regarding claim 7, Yoo et al. modified by Joeng teaches the card cleaning and sanitizing system of claim 1, as set forth above, and teaches further comprising a timer (par. 49: The first accommodation space 101 may include a circuit board device or printed circuit board 17. The circuit board 17 may charge a storage device battery 18 to be described later. In addition, the circuit board 17 may control an operation of the storage device 1 and an operation of the sterilizer 16; par. 66: After the sterilizer 16 is turned on, it may operate for a predetermined operating time) but does not teach an alarm to signal when a cleaning session is completed.
	Qu teaches a kitchen tool sterilizing device with multiple slots adapted for receiving a flat-shaped object (abstract: A kitchen tool sterilizing device, belonging to the technical field of kitchen tool; Fig. 1). Qu teaches a timing alarm that sounds after sterilization is complete after a predetermined time (pg. 5 par. 2: control system 4 controls the water pump 24 the sprayhead 23 spray cleaning, after a predetermined duration timing alarm 168 sounds).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoo et al. modified by Joeng to have a timing alarm, as taught by Qu, in order to indicate that a sterilization cycle with a predetermined duration has been completed within a sterilization chamber with slots for receiving flat-shaped objects. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng in view of Moughton.
	Regarding claim 10, Yoo et al. modified by Joeng teaches the card cleaning and sanitizing system of claim 1, as set forth above, but does not teach wherein the enclosure further comprises an indicator that illustrates a status of a cleaning session.
Moughton teaches a steam sterilization chamber (abstract: An apparatus (2), for sterilising objects (20, 22, 54), comprising: a chamber (4) with a heated base (34) in thermal communication with an electric heating element (42)… substantially all of the water within the chamber (4) having been converted to steam). Moughton teaches a first indicator light for indicating when the sterilization mode is on (pg. 17 line 26-28: The thermomechanical control 44 also comprises an ON/OFF switch 78 which is also connected in series with a first light indicator 80. This may for example be an LED; pg. 17 line 32-34: As will be understood by those skilled in the art, when the ON/OFF switch 78 is switched to the ON position, the heating element 42 will begin to receive power and will heat up in the sterilisation mode). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoo et al. modified by Joeng to have an indicator light, as taught by Moughton, in order to indicate whether or not a sterilization mode is being conducted inside a sterilization chamber. 

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng and  Childers et al. in view of Rossborough (AU 2020101409 A4).
Regarding claim 11, Yoo et al. modified by Joeng and Childers et al. teaches a hotel key card sanitizing system comprising:
an enclosure for sanitizing the plurality of hotel key cards (Yoo et al. Fig. 3), wherein the enclosure is comprised of a reservoir for holding a cleaning solution (see Childers et al. modification)
and a top surface covering the enclosure (Fig. 5: first body 11), 
wherein the top surface is comprised of a plurality of slots for receiving the plurality of key cards (see Joeng modification);
a lid that fits over the enclosure (Fig. 5: second case 20); and
a heating device for heating the cleaning solution and generating a steam disposed in the enclosure and connected to the reservoir to clean and sterilize the plurality of hotel key cards (see vaporizer of Childers et al. modification).
but does not teach a plurality of hotel key cards. 
Joeng teaches a card placed in the slot of a card sterilizing machine (Fig. 3, Fig. 6) in order to sterilize it (Title).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the card slots of Yoo et al. modified by Joeng and Childers et al. to each have a card in them, as taught by Joeng, in order to sterilize the cards. 
Yoo et al. modified by Joeng and Childers et al. still does not teach wherein the cards are hotel key cards. 
Rossborough teaches a sterilizing device for sterilizing hotel key cards with UV light (abstract: The present invention provides a Compact Sterilisation Unit, an automated card acceptor system that allows Hotel guest room keycards to be inserted. Once the card is inserted a sensor switch operates a motor driven carriage to transfer the said card into the body of the acceptor (the Case) where it is sterilised by way of germicidal grade Ultraviolet (UV) light source) in order to minimize the spread of disease caused by bacteria on hotel key cards (pg. 4 par. 2: With the current COVID 19 pandemic, which has thrust the world into a state of continual personal sanitising and social distancing, the CSU (Compact Sterilisation Unit) will no doubt be a tremendous help in containing the spread of transmitted diseases through the transfer of Hotel guest room keycards, by reducing and eliminating bacteria and viruses found on these surfaces). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cards of Yoo et al. modified by Joeng and Childers et al., to be hotel key cards, as taught by Rossborough, in order to minimize the spread of disease caused by bacteria on hotel key cards. 
Regarding claim 13, Yoo et al. modified by Joeng, Childers et al., and Rossborough teaches the hotel key card sanitizing system as recited in claim 11, as set forth above, and teaches wherein the cleaning solution is comprised of a hydrogen peroxide and a water, and further wherein the hydrogen peroxide ranges from 3 to 30 percent of the cleaning solution by volume (see Childers et al. modification).
Regarding claim 14, Yoo et al. modified by Joeng, Childers et al., and Rossborough teaches the hotel key card sanitizing system as recited in claim 11, as set forth above, and teaches further comprising a UV light source for sanitizing the plurality of hotel key cards (Yoo et al. Fig. 5: UV light 16; par. 47: The sterilizer 16 may be understood as an ultraviolet (UV) light (e.g., UV light emitting diode or LED) to generate ultraviolet light).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng, Childers et al., and Rossborough in view of “ISO/IEC 7810:2019(en) Identification cards — Physical characteristics” (NPL 2019, hereinafter referred to as “Identification cards”).
Regarding claim 12, Yoo et al. modified by Joeng, Childers et al., and Rossborough teaches the hotel key card sanitizing system as recited in claim 11, as set forth above, but does not teach teaches wherein each of the plurality of hotel key cards has a size of approximately 3.37 by 2.125 inches, and a thickness of approximately 30 millimeters (as set forth above in the 112(b) rejection, this claim will be interpreted as teaching a thickness of approximately 0.030 inches as opposed to 30 millimeters). 
“Identification cards” teaches a standard of physical dimensions for an identification card wherein the card has a size of 3.37 by 2.125 inches and a thickness of 0.030 inches for the ID-1 standard (pg. 1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hotel key cards of Yoo et al. modified by Joeng, Childers et al., and Rossborough to have a length and width of 3.37 by 2.125 inches and a thickness of 0.030 inches, as taught by “Identification cards”, in order to conform to an official standard for identification cards. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng and Childers et al. in view of Moughton and Qu. 
Regarding claim 15, Yoo et al. modified by Joeng and Childers et al. teaches the hotel key card sanitizing system as recited in claim 11, as set forth above, but does not teach further comprising an alarm and an indicator for alerting a user when a cleaning session is complete.
Moughton teaches a steam sterilization chamber (abstract: An apparatus (2), for sterilising objects (20, 22, 54), comprising: a chamber (4) with a heated base (34) in thermal communication with an electric heating element (42)… substantially all of the water within the chamber (4) having been converted to steam). Moughton teaches a first indicator light for indicating when the sterilization mode is on (pg. 17 line 26-28: The thermomechanical control 44 also comprises an ON/OFF switch 78 which is also connected in series with a first light indicator 80. This may for example be an LED; pg. 17 line 32-34: As will be understood by those skilled in the art, when the ON/OFF switch 78 is switched to the ON position, the heating element 42 will begin to receive power and will heat up in the sterilisation mode). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoo et al. modified by Joeng and Childers et al. to have an indicator light, as taught by Moughton, in order to visually indicate whether or not a sterilization mode is being conducted inside a sterilization chamber.
	Qu teaches a kitchen tool sterilizing device with multiple slots adapted for receiving a flat-shaped object (abstract: A kitchen tool sterilizing device, belonging to the technical field of kitchen tool; Fig. 1). Qu teaches a timing alarm that sounds after sterilization is complete after a predetermined time, wherein the sterilant is a vapor (pg. 5 par. 2: control system 4 controls the water pump 24 the sprayhead 23 spray cleaning, after a predetermined duration timing alarm 168 sounds).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yoo et al. modified by Joeng, Childers et al., and Moughton to have a timing alarm, as taught by Qu, in order to provide an auditory indication that a sterilization cycle with a predetermined duration has been completed within a sterilization chamber with slots for receiving flat-shaped objects, wherein the sterilant is a vapor. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. modified by Joeng, Childers et al., Moughton, and Qu in view of Turbett et al. (US 20180353889 A1). 
	Regarding claim 16, Yoo et al. modified by Joeng, Childers et al., Moughton, and Qu teaches the hotel key card sanitizing system as recited in claim 11, as set forth above, and teaches sterilizing for a predetermined time period, but does not teach wherein the alarm and the indicator are triggered after three minutes of exposure of the plurality of hotel key cards to the steam.
	Turbett et al. teaches an autoclave (par. 5: A widely used method for heat sterilization is the autoclave). Turbett et al. teaches a standard sterilization time of 3 minutes for steam sterilization at 134 C within an enclosure (par. 5: Autoclaves commonly use steam heated to 121-134° C. To achieve a degree of sterility, a holding time of… 3 minutes at 134° C). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alarm, and indicator of Yoo et al. modified by Joeng, Childers et al., Moughton, and Qu to trigger after three minutes of steam sterilization at 134 C, as taught by Turbett et al., in order to conduct steam sterilization using proven process parameters.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796    

/KEVIN JOYNER/Primary Examiner, Art Unit 1799